Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 5-7, 10-15 and 17-27 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of Applicant’s independent claim 17 with particular attention to “a method of servicing a wellbore in a subterranean formation comprising: (i) preparing a wellbore servicing fluid (WSF) comprising a base fluid and an abrasive composition; wherein the abrasive composition comprises a sponge substrate having a plurality of calcium carbonate particles dispersed therein; wherein at least a portion of the plurality of calcium carbonate particles contact the sponge substrate; wherein at least a portion of the calcium carbonate particles are bonded to the sponge substrate via a physical bond; wherein the physical bond is selected from the group consisting of electrostatic interaction, van der Waals interaction, ionic interaction, hydrogen bonding, dipole-dipole interaction, and combinations thereof; wherein the sponge substrate is characterized by a porosity of equal to or greater than about 5 vol.%, based on the total volume of the sponge substrate; wherein the sponge substrate comprises an open-cell structure; wherein the sponge substrate comprises a natural sponge, a synthetic sponge, a polymeric sponge, a polyurethane sponge, a polyester sponge, or combinations thereof; and wherein the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in 
United States Pre-Grant Patent Application Publication No. 2015/0361322 A1 to Fu et al. (hereinafter “Fu”) teaches a method of servicing a wellbore in a subterranean formation (See Abstract of Fu) comprising: (i) preparing a wellbore servicing fluid (WSF) comprising a base fluid and an abrasive composition (pars. [0040], [0044]; the base fluid containing rigid fibers, flexible fibers and solid plugging particles, e.g. calcium carbonate, of Fu is equivalent to Applicant’s claimed “wellbore servicing fluid”); (ii) placing the WSF in the wellbore and/or subterranean formation (par. [0044] of Fu); and (iii) allowing at least a portion of the abrasive composition to abrade a material on a surface in the wellbore and/or subterranean formation (par. [0044] of Fu).  As the solid plugging particles of Fu comprise calcium carbonate (par. [0040] of Fu), the resultant base fluid containing rigid fibers, flexible fibers and solid plugging particles exhibits and possesses abrasive qualities and is capable of “abrad[ing] a material on a surface in the wellbore” according to Applicant’s independent claim 17.
United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. (hereinafter “Hayashi”) teaches an abrasive composition (See Abstract; par. [0029]; FIG. 1; the eraser of Hayashi is equivalent to Applicant’s claim term “an abrasive composition”) comprising a sponge substrate (pars. [0043-44], [0047-48] of Hayashi) having a plurality of calcium carbonate particles dispersed therein (pars. [0050], [0054]; an additive agent such as calcium carbonate of Hayashi is impregnated within and absorbed by the sponge substrate); wherein at least a portion of the plurality of calcium carbonate particles contact the sponge substrate (pars. [0050], [0054] of Hayashi); wherein the sponge substrate is characterized by a 
There is no obvious reason to modify the teachings of either Fu or Hayashi and teach “a method of servicing a wellbore in a subterranean formation comprising: (i) preparing a wellbore servicing fluid (WSF) comprising a base fluid and an abrasive composition; wherein the abrasive composition comprises a sponge substrate having a plurality of calcium carbonate particles dispersed therein; wherein at least a portion of the plurality of calcium carbonate particles contact the sponge substrate; wherein at least a portion of the calcium carbonate particles are bonded to the sponge substrate via a physical bond; wherein the physical bond is selected from the group consisting of electrostatic interaction, van der Waals interaction, ionic interaction, hydrogen bonding, dipole-dipole interaction, and combinations thereof; wherein the sponge substrate is characterized by a porosity of equal to or greater than about 5 vol.%, based on the total volume of the sponge substrate; wherein the sponge substrate comprises an open-cell structure; wherein the sponge substrate comprises a natural sponge, a synthetic sponge, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731